02-10-442-CR













 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00442-CR
 
 



ALDO SERVIN JR.


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 432ND
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Aldo
Servin, Jr. timely filed a motion for new trial and a
notice of appeal from the trial court’s September 15, 2010 judgment
adjudicating guilt.  The trial court
subsequently timely granted Servin’s motion for new trial.  See
Tex. R. App. P. 21.8(a).  The granting of
a motion for new trial restores the case to its original position in the trial
court.  See Tex. R. App. P. 21.9. 
Therefore, the appeal has become moot, and on our own motion, we dismiss
the appeal as moot.  Tex.
R. App. P. 43.2(f).
 
                                                                             
 
 
 
 
 
 
 
 PER CURIAM
 
PANEL:  
 
 
 
 
 
 
 MCCOY, 
 
 
 
 
 
 MEIER, and 
 
 
 
 
 
 GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 23, 2010




[1]See Tex. R. App. P. 47.4.